      Case 4:15-cv-00019-JGZ Document 254 Filed 10/15/19 Page 1 of 5




 1                 IN THE UNITED STATES DISTRICT COURT
 2
                           FOR THE DISTRICT OF ARIZONA
 3
 4
 5   Center for Biological Diversity et al.,    No. CV-15-00019-TUC-JGZ
                                                No. CV-15-00179-TUC-JGZ
 6
                  Plaintiffs,                   No. CV-15-00285-TUC-JGZ
 7
     v.                                         No. CV-16-00094-TUC-JGZ
 8   Ryan Zinke, et al.,
 9                                             STIPULATION AND JOINT
                  Federal-Defendants.
10                                             MOTION TO MODIFY
     and
                                               SCHEDULE FOR RESOLVING
11                                             MOTIONS FOR ATTORNEYS’
     Safari Club International, et al.,        FEES AND COSTS
12
13
                  Plaintiffs,
14
     v.
15
     Ryan Zinke, et al.,
16
17                Federal-Defendants.

18
19         The Center for Biological Diversity et al., plaintiffs in CV-15-00019-
20   JGZ, and WildEarth Guardians et al., plaintiffs in CV-15-00285-JGZ, and
21
     Federal-Defendants, the U.S. Fish and Wildlife Service (“Service”)
22
23   (collectively “the Parties”), respectfully request that this Court approve the
24
     attached proposed order modifying the schedule for resolving motions for
25
     attorneys’ fees and costs in this case. In support of this stipulation and joint
26
27   motion, the Parties state as follows:
28
      Case 4:15-cv-00019-JGZ Document 254 Filed 10/15/19 Page 2 of 5




 1         1. On June 25, 2019, the Court adopted the Parties’ proposed order and
 2   schedule designed to the Parties to explore settlement regarding attorneys’
 3
     fees and costs, while at the same time preserving the opportunity for
 4
 5   litigation of the Plaintiffs’ claims for fees and costs pursuant to Local Rule
 6
     54.2 if the Parties’ settlement discussions are unsuccessful.
 7
           2. The Parties believe that an additional 30-day extension of the
 8
 9   current schedule would allow additional productive settlement negotiations.
10
           WHEREFORE, the Parties respectfully request that this Court approve
11
12   this stipulation and joint motion and sign the attached proposed order and

13   schedule for resolving Plaintiffs’ motions for attorneys’ fees and costs:
14
           (a) All briefing on the Plaintiffs’ initial motions for attorneys’ fees and
15
16   costs (ECF Nos. 248, 249) will be stayed for an additional thirty (30) days in

17   order to give the Parties time to further engage in negotiations;
18
           (b) On or before November 15, 2019, the Parties will either: (1) submit a
19
20   proposed settlement agreement or agreements on Plaintiffs’ motions for
21   attorneys’ fees and costs for Court approval; (2) inform the Court that no such
22
     agreement could be reached (in which case the Parties will propose a
23
24   schedule for Plaintiffs to file amended motions for attorneys’ fees and costs
25
     and supporting memoranda and documentation in accordance with Local
26
27   Rule 54.2); or (3) inform the Court that additional time is needed for

28   negotiations or obtaining final approvals of any proposed settlements.


                                             2
     Case 4:15-cv-00019-JGZ Document 254 Filed 10/15/19 Page 3 of 5




 1       Respectfully submitted this 15th day of October, 2019.
 2                                     /s/ Matthew K. Bishop (per authorization)
 3                                     Matthew Bishop, pro hac vice
                                       Western Environmental Law Center
 4
                                       103 Reeder’s Alley
 5                                     Helena, MT 59601
                                       (406) 324-8011
 6
                                       bishop@westernlaw.org
 7
                                       /s/ John Mellgren
 8
                                       John R. Mellgren, pro hac vice
 9                                     Western Environmental Law Center
10                                     Shelton McMurphy Blvd., Suite 340
                                       Eugene, OR 97401
11                                     (541) 359-0990
12                                     mellgren@westernlaw.org

13                                  Counsel for Plaintiffs in No. 15-285
14
15                               /s/ Timothy J. Preso (per authorization)
16                               Timothy J. Preso (MT Bar No. 5255)
                                 Earthjustice
17                               313 East Main Street
18                               Bozeman, MT 59715
                                 tpreso@earthjustice.org
19                               Fax: (406) 586-9695
20                               Phone: (406) 586-9699
21                               Heidi McIntosh (UT Bar No. 6277)
22                               Earthjustice
                                 633 17th Street, Suite 1600
23
                                 Denver, CO 80202
24                               hmcintosh@earthjustice.org
                                 Fax: (303) 623-8083
25
                                 Phone: (303) 623-9466
26
                                 Attorneys for Plaintiffs Center for
27
                                 Biological Diversity and Defenders of
28                               Wildlife


                                         3
     Case 4:15-cv-00019-JGZ Document 254 Filed 10/15/19 Page 4 of 5




 1
 2                               Andrea Santarsiere (ID Bar No. 8818)
 3                               Center for Biological Diversity
                                 P.O. Box 469
 4
                                 Victor, ID 83455
 5                               asantarsiere@biologicaldiversity.org
                                 Phone: (303) 854-7748
 6
 7                               Attorney for Plaintiff Center for Biological
                                 Diversity
 8
 9
10                                     JEAN E. WILLIAMS, Deputy Asst.
                                       Attorney General
11                                     U.S. Department of Justice
12                                     Environment and Natural Resources
                                       Division
13
14                                     ANDREW A. SMITH (NM Bar. 8341),
                                       Senior Trial Attorney
15                                     Natural Resources Section
16                                     c/o United States Attorney’s Office
                                       201 Third Street, N.W., Suite 900
17                                     P.O. Box 607
18                                     Albuquerque, New Mexico 87103
                                       Ph: 505-224-1468
19                                     andrew.smith@usdoj.gov
20
                                       /s/ Bridget Kennedy McNeil
21
                                       BRIDGET KENNEDY McNEIL,
22                                     Senior Trial Attorney
                                       Wildlife and Marine Resources Section
23
                                       999 18th St., South Terrace, Suite 370
24                                     Denver, CO 80202
25                                     Ph: 303-844-1484
                                       bridget.mcneil@usdoj.gov
26                                     Attorneys for Federal Defendants
27
28



                                         4
      Case 4:15-cv-00019-JGZ Document 254 Filed 10/15/19 Page 5 of 5




 1                           CERTIFICATE OF SERVICE
 2         I hereby certify that on this 15th day of October 2019, I filed a copy of
 3
     this document electronically through the CM/ECF system, which caused all
 4
 5   ECF registered counsel to be served by electronic means, as more fully
 6
     reflected on the Notice of Electronic Filing.
 7
                                          /s/ Bridget K. McNeil
 8
                                          Bridget Kennedy McNeil
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             5
